Exhibit 10.3

AMENDMENT NO. 1 TO
NOTE PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 1 TO NOTE PURCHASE AGREEMENT by and between FLUOROPHARMA
MEDICAL, INC.  and one or more Purchasers (this “Amendment”), dated initially as
of July 22, 2016, is made by FluoroPharma Medical, Inc., a Nevada corporation
(the “Company”), and the undersigned (each, a “Purchaser” and, collectively, the
“Purchasers”).  The Company and the Purchasers are sometimes referred to
individually as “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, the Company and the Purchasers entered into a Note Purchase Agreement
commencing on March 23, 2016 (the “Purchase Agreement”) pursuant to which the
Company issued convertible promissory notes, as amended (the “Notes”) to the
Purchasers;


WHEREAS, the Purchase Agreement may be amended only by a written instrument
executed by the Company and the Purchasers holding a majority of the aggregate
principal amount of the Notes;


WHEREAS, the Purchasers hold a majority of the aggregate principal amount of the
Notes outstanding as of the date hereof; and


WHEREAS, the Company and the Purchasers desire to amend certain provisions of
the Purchase Agreement, as amended by this Amendment, as described herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:


AMENDMENT
 
1.           Capitalized Terms.  Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement.
 
2.           Amendments to Purchase Agreement.  The reference to 120 days as the
final Additional Closing Date set forth in Section 1(a) of the Purchase
Agreement shall be changed to 240 days.
 
3.           Ratification.  Except as expressly amended hereby, all of the
terms, provisions and conditions of the Purchase Agreement are hereby ratified
and confirmed in all respects by each Party hereto and, except as expressly
amended hereby, are, and hereafter shall continue, in full force and effect.
 
4.           Entire Agreement.  This Amendment and the Purchase Agreement
constitute the entire agreement of the Parties with respect to the subject
matter hereof and supersede all prior and contemporaneous agreements and
understandings, both written and oral, between the Parties with respect thereto.
 
5.           Conflicting Terms.  In the event of any inconsistency or conflict
between the Notes, the Agreement, and this Amendment, the terms, conditions and
provisions of this Amendment shall govern and control.
 
6.           Amendments.  No amendment, supplement, modification or waiver of
this Amendment shall be binding unless executed in writing in the manner set
forth in the Agreement.
 
7.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.
 

 
 

--------------------------------------------------------------------------------

 



8.           Governing Law.  This Amendment shall be governed by and construed
in accordance with the internal laws of the State of New York, without giving
effect to the choice of law provisions.
 
9.           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Parties hereto and their respective permitted
successors and assigns.
 
[Signature pages follow]
 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
Purchase Agreement as of the date set forth above.
 

 
COMPANY:
 
FLUOROPHARMA MEDICAL, INC.
 
By: _________________
Name: Thomas Tulip
Title:  President & CEO
 
 
HOLDER:
 
 
By: __________________
Name:
 

 
